Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3410   Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  ROBERT ANTHONY SMITH,                          4:16-CV-13475-TGB

                     Petitioner,              OPINION AND ORDER
                                              DISMISSING WITHOUT
        vs.                                PREJUDICE THE PETITION
                                              FOR WRIT OF HABEAS
  SHANE JACKSON,                               CORPUS, DENYING
                                             PETITIONER’S PENDING
                     Respondent.            MOTIONS, DECLINING TO
                                            ISSUE A CERTIFICATE OF
                                              APPEALABILITY, AND
                                              GRANTING LEAVE TO
                                               APPEAL IN FORMA
                                                   PAUPERIS



       Robert Anthony Smith, (“Petitioner”), filed a petition for writ of

 habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction
 for assault with intent to commit murder, first-degree home invasion,

 unlawful imprisonment, intentional discharge of a firearm from a motor

 vehicle, two counts of carrying a weapon with unlawful intent, two counts

 of felon in possession of a firearm, two counts of felony-firearm, and

 assault with intent to commit great bodily harm.

       For the reasons that follow, the petition is dismissed without
 prejudice because it contains claims that have yet to be exhausted with

 the state courts.

                                      1
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3411   Page 2 of 15




                              I. Background

       Petitioner was convicted by a jury in the Wayne County Circuit

 Court. Petitioner then filed an appeal of right. The Michigan Court of

 Appeals affirmed his conviction and sentence. People v. Smith, No.
 316224, 2015 WL 1119716 (Mich. Ct. App. Mar. 12, 2015).

       Petitioner filed an application for leave to appeal to the Michigan

 Supreme Court. The Michigan Supreme Court, in lieu of granting leave
 to appeal, remanded the matter to the trial judge to determine whether

 the court would have imposed a materially different sentence under the

 sentencing procedure described in People v. Lockridge, 498 Mich. 358, 870

 N.W.2d 502 (2015). People v. Smith, 499 Mich. 898, 876 N.W.2d 825

 (2016).

       On remand, the trial judge denied Petitioner’s motion for re-
 sentencing, on the ground that Lockridge could not to be applied

 retroactively to Petitioner’s original sentence. People v. Smith, No. 12-

 009631 (Third Cir.Ct., June 8, 2016) (ECF No. 13-17, PageID.1522-23).

       On September 19, 2016, Petitioner filed a petition for writ of habeas

 corpus, seeking habeas relief on the grounds that he raised in his original

 appeal.

       On January 13, 2017, this Court granted Petitioner’s motion to stay

 the proceedings pending his re-sentencing in the state courts. Smith v.

 Jackson, No. 16-13475, 2017 WL 132687 (E.D. Mich. Jan. 13, 2017).


                                      2
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3412   Page 3 of 15




       Petitioner appealed the trial judge’s refusal to re-sentence him as

 directed by the Michigan Supreme Court in their original order. The

 Michigan Court of Appeals vacated the judge’s order denying the motion

 for re-sentencing and remanded the matter back to the trial court for the
 judge to reconsider its sentence in light of the Michigan Supreme Court’s

 earlier directive to the trial court. People v. Smith, No. 335797

 (Mich.Ct.App. Mar. 29, 2017) (ECF No. 13-23, Page ID.2345).
       Petitioner also filed a motion for a new trial, which the judge re-

 characterized as a post-conviction motion for relief from judgment and

 denied pursuant to M.C.R. 6.508(D)(3). People v. Smith, No. 12-009631

 (Third Cir.Ct., Feb. 22, 2018)(ECF No. 13-19, PageID. 1708-15).

       Petitioner has yet to be re-sentenced by the trial judge.

       On September 12, 2019, this Court reopened the case to the Court’s
 active docket. Petitioner has filed an amended petition for writ of habeas

 corpus (ECF No. 5) and a supplemental petition. (ECF No. 11).

 Respondent has filed an answer (ECF No. 12) and a supplemental

 answer. (ECF No. 20).

       Petitioner seeks habeas relief on a total of ten grounds, which the

 Court summarizes: (1) Petitioner and his attorney were absent from a

 critical stage of the proceedings, namely, a hearing to determine whether

 Petitioner was competent to stand trial; Petitioner was not competent to

 stand trial, (2) Petitioner was denied a fair trial because of prosecutorial

 misconduct, (3) the evidence was insufficient to convict, (4) Petitioner was
                                      3
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3413   Page 4 of 15




 sentenced on the basis of inaccurate information, his sentencing

 guidelines were mis-scored, and he received untimely notice of the

 habitual offender sentencing enhancement, (5) Petitioner was denied the

 effective assistance of trial counsel, (6) Petitioner’s Fourth Amendment
 rights were violated by the delay in arraignment, (7) the judge violated

 Petitioner’s Sixth Amendment right to a jury trial by using factors that

 had not been proven beyond a reasonable doubt to score the sentencing
 guidelines, (8) the prosecution withheld exculpatory evidence, (9)

 Petitioner was denied the effective assistance of trial counsel, and (10)

 Petitioner’s rights were denied when the judge or prosecutor failed to

 sequester certain witnesses. Petitioner may also be raising a claim that

 the state trial judge’s delay in re-sentencing him violates his right to due

 process.
       Respondent, in his two answers, argues that Petitioner’s ninth and

 tenth claims are unexhausted because these claims were never presented

 to the state courts, and further argues that the claims are procedurally

 defaulted because Petitioner no longer has an available state court

 remedy with which to exhaust these claims.

                               II. Discussion

       The petition is subject to dismissal because it contains claims that

 have yet to be exhausted with the state courts and for which an available

 state court remedy remains.


                                      4
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3414   Page 5 of 15




       As a general rule, a state prisoner seeking federal habeas relief

 must first exhaust his or her available state court remedies before raising

 a claim in federal court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor,

 404 U. S. 270, 275-78 (1971). Federal district courts must dismiss mixed
 habeas petitions which contain both exhausted and unexhausted claims.

 See Pliler v. Ford, 542 U.S. 225, 230 (2004)(citing Rose v. Lundy, 455 U.S.

 509, 510, 522 (1982)). A habeas petitioner has the burden of proving that
 he or she has exhausted his or her state court remedies. Sitto v. Bock, 207

 F. Supp. 2d 668, 675 (E.D. Mich. 2002).

       Petitioner’s ninth and tenth claims are unexhausted because they

 have yet to be presented to the state courts. Although Petitioner did raise

 some ineffective assistance of trial counsel claims on his appeal of right—

 which are included in his fifth claim—the ineffective assistance of trial
 counsel claims that Petitioner raises in his ninth claim were never

 presented to the state courts.

       The doctrine of exhaustion mandates that the same claim under the

 same theory be presented to the state courts before it can be raised in a

 federal habeas petition. Wong v. Money, 142 F. 3d 313, 322 (6th Cir.

 1998).   “Even the same claim, if raised on different grounds, is not

 exhausted for the purpose of federal habeas review.” Rayner v. Mills, 685

 F.3d 631, 643 (6th Cir. 2012).

       A habeas petitioner is required to present to the state courts “the

 same specific claims of ineffective assistance [of counsel] made out in the
                                      5
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3415   Page 6 of 15




 habeas petition.” Wyldes v. Hundley, 69 F. 3d 247, 253 (8th Cir. 1995)

 (quoting Tippitt v. Lockhart, 903 F. 2d 552, 554 (8th Cir. 1990)). The

 ineffective assistance of counsel claims raised by Petitioner in his ninth

 claim are different than the ineffective assistance of counsel claims
 presented during Petitioner’s direct appeals process and thus have not

 been fairly presented to the state courts. See Caver v. Straub, 349 F. 3d

 340, 346-47 (6th Cir. 2003) (citing to Pillette v. Foltz, 824 F. 2d 494, 497
 (6th Cir. 1987)); See also Brandon v. Stone, 226 F. App’x. 458, 459 (6th

 Cir. 2007).

       Respondent argues that Petitioner’s ninth and tenth claims are

 procedurally barred because they can no longer be exhausted in that

 M.C.R. 6.502(G)(1) permits a criminal defendant to only file one post-

 conviction motion for relief from judgment and Petitioner has already
 been denied post-conviction relief by the trial court. See Banks v. Jackson,

 149 F. App’x. 414, 418 (6th Cir. 2005). The exhaustion doctrine, in the

 context of habeas cases, is dependent upon whether there are available

 state court procedures for a habeas petitioner to exhaust his or her

 claims. See Adams v. Holland, 330 F. 3d 398, 401 (6th Cir. 2003).

       This Court disagrees with Respondent and believes Petitioner still

 has an available post-conviction remedy to exhaust his claims.

       The Michigan Supreme Court ordered the trial judge to reconsider

 Petitioner’s sentence in light of its holding in People v. Lockridge, supra.

 The trial judge initially refused to reconsider Petitioner’s sentence,
                                      6
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3416    Page 7 of 15




 erroneously    concluding   that   Lockridge    should    not   be    applied

 retroactively to Petitioner’s case, even though the Michigan Supreme

 Court had already ordered the trial judge to reconsider Petitioner’s

 sentence under Lockridge. And the Michigan Court of Appeals remanded
 this matter to the Wayne County Circuit Court to reconsider Petitioner’s

 sentence.     Significantly, the Michigan Court of Appeals noted that

 “contrary to the trial court’s ruling, defendant’s sentencing challenge was
 not a collateral attack, but was instead premised on an order entered

 during his direct appeal.” People v. Smith, No. 335797 (Mich.Ct.App.

 Mar. 29, 2017) (ECF No. 13-23, Page ID.2345) (emphasis added).

       Any post-conviction motion filed by Petitioner while his sentence

 remained under review would have been premature. Under Michigan

 Court Rule 6.508(D)(1) the trial judge could not have granted post-
 conviction relief to Petitioner because his “judgment of sentence was still

 subject to challenge on appeal....” Mich. Ct. R. 6.508(D)(1). Petitioner’s

 motion for a new trial, even if it could be construed as a post-conviction

 motion, was prematurely filed pursuant to M.C.R. 6.508(D)(1). In light of

 the fact that Petitioner’s motion for a new trial was filed before the judge

 has considered re-sentencing Petitioner, this Court cannot say with

 certainty that Petitioner would now be unable to file a post-conviction

 motion for relief from judgment to exhaust these new claims. See

 Ditrapani v. Trierweiler, No. 1:18-CV-356, 2018 WL 3081958, at * 3 (W.D.

 Mich. June 22, 2018) (“When it is uncertain whether the Michigan courts
                                      7
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3417   Page 8 of 15




 will consider the petitioner’s habeas claims on the merits, this Court will

 presume that such state relief is available to the petitioner.”).

       This Court further notes that Petitioner’s motion for a new trial was

 re-characterized by the trial court as a post-conviction motion for relief
 from judgment brought pursuant to M.C.R. 6.500, et. seq. There is no

 indication that the trial judge gave Petitioner advance warning that she

 would recharacterize his motion for re-sentencing as a post-conviction
 motion, nor is there any indication that Petitioner was given an

 opportunity to amend his motion to include any additional claims.

 M.C.R. 6.502(F) provides that, “The court may permit the defendant to

 amend or supplement the motion [for relief from judgment] at any time.”

 Because the trial court re-characterized Petitioner’s motion for a new

 trial as a post-conviction motion filed under M.C.R. 6.500 without giving
 him an opportunity to amend his motion to add additional claims,

 Michigan law may permit Petitioner to file a supplemental motion for

 relief from judgment to raise his ninth and tenth claims. See e.g. Butler

 v. Booker, No. 2:09–CV–10898, 2009 WL 1010919, at *3 (E.D. Mich. Apr.

 14, 2009) (stating that it was possible Michigan courts would entertain

 second motion for relief from judgment where first motion was rejected

 for failing to conform with page limits contained in M.C.R. 2.119, and

 therefore potentially not adjudicated on the merits); Jackson v. Lafler,

 No. 1:08-CV-187, 2008 WL 1808822, at *2 (W.D. Mich. Apr. 21, 2008)

 (M.C.R. 6.502(G) did not preclude petitioner from filing post-conviction
                                      8
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3418   Page 9 of 15




 motion when his earlier motion for relief from judgment was denied

 without prejudice); Rushing v. Booker, No. 04-74322, 2005 WL 1529623,

 at *3 and n.5 (E.D. Mich. June 28, 2005) (suggesting that petitioner could

 file another motion for relief from judgment, when petitioner’s first
 motion was dismissed without prejudice and he had not been given an

 opportunity, pursuant to M.C.R. 6.502(F), to amend or supplement the

 first motion); People v. Rhoades, 467 Mich. 946, 656 N.W.2d 525 (2003)
 (“for purposes of MCR 6.502(G)(1), the Court notes that contrary to the

 trial court’s characterization of defendant’s motion as a motion for relief

 from judgment, defendant properly designated his motion as motion for

 resentencing”).

       This Court “should exercise caution in finding that” M.C.R.

 6.502(G) would bar Petitioner from presenting his new ineffective
 assistance of counsel claims and his sequestration claim to the Michigan

 courts in a supplemental motion for relief from judgment. Banks, 419 F.

 App’x. at 418. “Because it is at least debatable whether the Michigan

 courts would entertain [these claims] on a second or successive motion

 for state postconviction relief,” Id., a procedural bar to such a second

 motion is not clearly applicable. Id. at 419-20.

       Finally, to the extent that Petitioner is seeking an order from this

 Court to order the state trial judge to comply with the Michigan Supreme

 Court’s order to re-sentence Petitioner, this Court unfortunately does not

 have the power to do this. It is well settled that “federal courts have no
                                      9
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20    PageID.3419   Page 10 of 15




  authority to issue writs of mandamus to direct state courts or their

  judicial officers in the performance of their duties.” Haggard v. State of

  Tenn., 421 F.2d 1384, 1386 (6th Cir. 1970). This Court thus lacks the

  authority to compel the state trial court to comply with the Michigan
  Supreme Court’s order to consider re-sentencing petitioner pursuant to

  People v. Lockridge. See e.g. Smith v. Thompson, 437 F. Supp. 189, 191

  (E.D. Tenn. 1976), aff'd 559 F.2d 1221 (6th Cir. 1977); cert. den. 434 U.S.
  907 (1977). Petitioner could seek an order of superintending control from

  the Michigan Court of Appeals pursuant to M.C.R. 3.302 (D)(1) and

  M.C.R. 7.203 (C)(1) to order the Wayne County Circuit Court to re-

  sentence him. If the Michigan Court of Appeals failed to issue an order

  of   superintending   control,   Petitioner   could    seek   an    order   of

  superintending control from the Michigan Supreme Court pursuant to
  M.C.R. 7.301(A)(6).

        Because petitioner has not sought relief from the Michigan

  appellate courts to compel the trial court to re-sentence him, he is not

  excused from exhausting his claims in the state courts. See Porter v.

  Sanders, No. 2:12-CV-11287, 2012 WL 1353703, at *2 (E.D. Mich. Apr.

  16, 2012); Scott v. Woods, No. 2:15-CV-13095, 2016 WL 1554934, at *3

  (E.D. Mich. Apr. 18, 2016); Washington v. Warden, Ross Correctional

  Institute, No. 02-70096, 2003 WL 1867914, * 3 (E.D. Mich. Mar. 21, 2003);

  See also Wells v. Marshall, 885 F. Supp. 314, 318 (D. Mass. 1995) (state

  prisoner was not exempt from exhaustion requirement for filing a
                                      10
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3420   Page 11 of 15




  petition for writ of habeas corpus, though his motion for new trial had

  been pending in the state trial court since July, 1991, where he did not

  seek intervention from the highest state court to remedy the delay).

  Petitioner’s failure to adequately pursue his claims in state court
  “disqualifies his case from consideration under the narrow exception [to

  the exhaustion requirement].” See Dillon v. Hutchinson, 82 F. App’x. 459,

  462 (6th Cir. 2003).
       Petitioner has failed to exhaust his state court remedies and has an

  available state court remedy with which to do so. Although a district

  court has the discretion to stay a mixed habeas petition containing both

  exhausted and unexhausted claims to allow the petitioner to present his

  unexhausted claims to the state court in the first instance, see Rhines v.

  Weber, 544 U.S. 269 (2005), in this case, a stay of Petitioner’s application
  for a writ of habeas corpus would be unnecessary, because the present

  habeas petition was filed with this Court before Petitioner’s conviction

  became final with the state courts pursuant to 28 U.S.C. § 2244(d)(1)(A).

  Although the Michigan appellate courts affirmed Petitioner’s conviction,

  the Michigan Supreme Court remanded the case to the Wayne County

  Circuit Court for re-sentencing. There is no indication that Petitioner

  has been re-sentenced or denied his request for re-sentencing. Moreover,

  following any decision by the trial judge to either grant or deny

  Petitioner’s motion for re-sentencing, Petitioner would be entitled under


                                      11
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20         PageID.3421    Page 12 of 15




  Michigan law to file an appeal of right.1 Where state appellate courts

  affirm a habeas petitioner’s conviction but reverse his or her sentence,

  the judgment against the petitioner becomes final, for commencing the

  one-year period for filing a habeas petition, when direct review of the new

  sentence is completed. See Rashad v. Lafler, 675 F.3d 564, 567-69 (6th

  Cir. 2012) (“The judgment became final upon the conclusion of direct

  review of the new sentence he received at resentencing.”).                  Because

  Petitioner has not yet been re-sentenced, the one-year limitations period

  has yet to commence. Because the one-year limitations period has yet to

  begin running in this case, Petitioner would not be prejudiced if his
  habeas petition was dismissed without prejudice during the pendency of

  his re-sentencing in the state trial court and any appeal following the re-

  sentencing.      Thus, a stay of the proceedings is not necessary or
  appropriate to preserve the federal forum for Petitioner’s claims. See

  Schroeder v. Renico, 156 F. Supp. 2d 838, 845-46 (E.D. Mich. 2001); See

  also Ross v. Bunting, 1:13–CV–1420; 2014 WL 3053304, * 5, 8-9 (N.D.

  Ohio July 7, 2014). 2



  1  Where an appellate court in Michigan has remanded a case for some limited
  purpose following a defendant’s appeal as of right in a criminal case, a second appeal
  as of right, limited to the scope of remand, lies from that decision on remand. See
  People v. Kincade, 206 Mich. App. 477, 481; 522 N.W. 2d 880 (1994); See also People
  v. Jones, 394 Mich. 434, 435-436; 231 N.W. 2d 649 (1975). This rule applies to cases
  that have been remanded for re-sentencing pursuant to People v. Lockridge. See e.g.
  People v. Howard, 323 Mich. App. 239, 242, 916 N.W.2d 654, 655 (2018).
  2 The statute of limitations would also be tolled pursuant to 28 U.S.C. § 2244(d)(2)

  while Petitioner’s post-conviction motion remained pending in the state trial and
                                           12
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20        PageID.3422   Page 13 of 15




        Finally, because the Court is dismissing the petition without

  prejudice, petitioner’s pending motions are denied as moot.

                                 III. Conclusion

        The Court will summarily dismiss the petition for writ of habeas
  corpus without prejudice.        The Court will also deny a certificate of

  appealability to Petitioner.          In order to obtain a certificate of

  appealability, a prisoner must make a substantial showing of the denial
  of a constitutional right. 28 U.S.C. § 2253(c)(2).         To demonstrate this

  denial, the applicant is required to show that reasonable jurists could

  debate whether, or agree that, the petition should have been resolved in

  a different manner, or that the issues presented were adequate to deserve

  encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-

  84 (2000). When a district court denies a habeas petition on procedural
  grounds without reaching the prisoner’s underlying constitutional

  claims, a certificate of appealability should issue, and an appeal of the

  district court’s order may be taken, if the petitioner shows that jurists of

  reason would find it debatable whether the petitioner states a valid claim

  of the denial of a constitutional right, and that jurists of reason would

  find it debatable whether the district court was correct in its procedural

  ruling. Id.    “The district court must issue or deny a certificate of

  appealability when it enters a final order adverse to the applicant.” Rules


  appellate courts. As mentioned above, until Petitioner is actually re-sentenced, any
  post-conviction motion would be premature.
                                          13
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3423   Page 14 of 15




  Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254; See also

  Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).

       The Court declines to issue a certificate of appealability, because

  “jurists of reason” would not find it debatable whether this Court was
  correct in its procedural ruling that Petitioner had failed to exhaust two

  of his claims. See Colbert v. Tambi, 513 F. Supp. 2d 927, 939 (S.D. Ohio

  2007). However, although jurists of reason would not debate this Court’s
  resolution of Petitioner’s claims, the issues are not frivolous; therefore,

  an appeal could be taken in good faith and Petitioner may proceed in

  forma pauperis on appeal. See Foster v. Ludwick, 208 F. Supp. 2d 750,

  765 (E.D. Mich. 2002).

                                  IV. Order

       Based upon the foregoing, IT IS ORDERED that the Petition for a
  Writ of Habeas Corpus is SUMMARILY DISMISSED WITHOUT

  PREJUDICE.

       IT IS FURTHER ORDERED that petitioner’s pending motions

  (ECF No. 16, 17, 18, 24, 25, and 26) are DENIED AS MOOT.

       IT IS FURTHER ORDERED That a Certificate of Appealability

  is DENIED.




                                      14
Case 4:16-cv-13475-TGB-RSW ECF No. 32 filed 04/30/20   PageID.3424   Page 15 of 15




       IT IS FURTHER ORDERED that Petitioner will be GRANTED

  leave to appeal in forma pauperis.

  IS SO ORDERED.



                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge

  Dated: April 30, 2020.




                                       15
